Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as not enabling and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, loading streaming data that plurality of events, the streaming data including geospatial data that identifies a source location and a destination location corresponding to each event in the plurality of events; and rendering a plurality of visual metaphors using a visualization model, each visual metaphor representing an event from the plurality of events is critical or essential to the practice of the invention as evidenced by the title, abstract, technical field, and background of the invention, but is missing from the aforementioned claim(s).  See MPEP 2172.01.  This rejection could be overcome by limitation such as those in claims 1 and 14 of US Patent 10542060.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicants argue that “the Office has failed to demonstrate that Applicant's Specification ‘makes it clear’ that the asserted limitations are critical for functioning as intended.”  (Resp. 9-10.) 
The applicants disclose, however, that their invention addresses “large-scale streaming data.”  (Spec. para. 2.)  More specifically, they disclose that their invention functions to solve the problems facing conventional approaches “to visualizing high volumes of data . . . .”  (Id. para. 4)  For example, “front-end approaches to visualizations can be easily overwhelmed when the amount of data points grows too large.  For example, many of today's visualization libraries (e.g., D3.js) are easy to program and rich in expressiveness; however, they cannot scale to tens of thousands of elements (and beyond).”  (Id. (emphases added)).
id.para. 21), “to reliably process unbounded streams of data,” (id.), and “to scale up the capability . . . to plot massive amounts of information . . . .”  (Id.)  These disclosures evidence that the limitations at issue are critical to the invention.
“A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.”  M.P.E.P.  608.01(b).  “The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.”  37 C.F.R. 1.72.  
Here, the applicants’ abstract emphasizes that their invention renders “high volume streaming data.  Streaming data that describes a plurality of events is loaded in memory.”  This emphasis further evidences that the aforementioned limitations are critical to the invention.

Claim 21 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Specifically,  “the non-transitory machine storage medium” lacks antecedent basis in the “Non-Transitory machine storage medium” of claim 19.  This rejection could be overcome by amending the latter to read “non-transitory machine storage medium.”

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 10, 12, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14, 17, and 19, respectively, of US Patent 10542060.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 3, 9, 10 and 12, 18, and 19 are generic to all that is recited in claims 14, 17, 1, 3, and 19 of the Patent.  That is, the former claims are anticipated by the latter claims.
Instant application
Patent
1. A method implemented by a computing device, the method comprising: loading, in memory, data describing an event corresponding to a transaction, including 


rendering, on a display by one or more hardware processors, a plurality of visual metaphors on a map using a visualization mathematical model, each visual metaphor representing an event from the plurality of events, the visualization mathematical model defining, for each visual metaphor, a spatial position and opacity of each point on the visual metaphor throughout a sliding time window, the rendering including: determining an amount of jitter of the streaming data based on a difference between a most recent timestamp of the event and an upper bound of the sliding time window; and selecting to increase, decrease, or retain a rate of change of the sliding time window based on the amount of jitter.

14. A method comprising: loading, in memory, streaming data that describes a plurality of events, the streaming data including geospatial data that identifies a source location and a destination location corresponding to each event in the plurality of events; and
rendering, on the display, additional visual metaphors representing the plurality of additional events.
rendering, on a display by one or more hardware processors, a plurality of visual metaphors on a map using a visualization mathematical model, each visual metaphor representing an event from the plurality of events, the visualization mathematical model defining, for each visual metaphor, a spatial position and opacity of each point on the visual metaphor throughout a sliding time window, the rendering including: determining an amount of jitter of the streaming data based on a difference between a most recent timestamp of the event and an upper bound of the sliding 

  17. The method of claim 15, wherein the animating of the movement of the arc comprises: increasing opacity of a section of the arc, the section initially being positioned at the source location; and moving the increased opacity section from the source location to the destination location while maintaining opacity of remaining sections of the arc.


Regarding claims 10 and 12, 18, and 19 are generic to all that is recited in claims 1, 3, and 19 of the Patent as explained supra, mutatis mutandis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by US 20120089920 (Eick).
Regarding claim 1, Eick teaches a method implemented by a computing device, the method comprising: 
loading, in memory, data describing an event corresponding to a transaction, including describing a first source location and a second destination location of the transaction (¶¶ 102, 142); and 
rendering, on a display, a visual metaphor representing the event, the visual metaphor connecting the transaction's source and destination locations (¶¶ 142-143).
Regarding claim 2, Eick teaches the visual metaphor is a spatially adaptive arc connecting the transaction's source and destination locations (fig. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, 12, 15-17, 19, and 20 are rejected as being unpatentable over US 20090070130 (Sundaresan) in view of US 8095427 (Buxton) further in view of US 5751931 (Cox). 

rendering, on a display, a visual metaphor representing the event (¶¶ 35, 57). 
Sundaresan does not expressly disclose the data describing a source location and a destination location of the transaction or, the visual metaphor connecting the transaction's source and destination locations.
Buxton teaches or suggests loading, in memory, data describing  a source location (claim 14) and rendering, on a display the source and destination locations (claim 14).
Cox teaches or suggests rendering, on a display, a visual metaphor connecting first and second locations (figs. 8, 13A-13C).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method, Buxton’s locations, and Cox’s metaphors so the data describes a source location and a destination location of the transaction, and the visual metaphor connectins the transaction's source and destination locations.  A reason to so would have been to provide further information about the transaction.
Regarding claim 2, the aforementioned combination teaches or suggests the visual metaphor is a spatially adaptive arc connecting the transaction's source and destination locations.  (Buxton, claim 14; Cox, figs. 8, 13A-13C).  The teachings and 
Regarding claim 3, the aforementioned combination teaches or suggests loading, in the memory, additional data describing a plurality of additional events corresponding to additional transactions, including describing source locations and destination locations of the additional transactions (Sundaresan ¶¶ 39, 41, 42; Buxton, claim 14; Cox figs. 8, 13A-13C); and 
rendering, on the display, additional visual metaphors representing the plurality of additional events (Sundaresan  ¶¶ 35, 57; Buxton, claim 14; Cox figs. 8, 13A-13C).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 6, the aforementioned combination teaches or suggests the visual metaphor representing the event and the additional visual metaphors representing the plurality of additional events are rendered on a two-dimensional planar map that is rendered on the display (Cox figs. 10A-10C).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 7, the aforementioned combination teaches or suggests the rendered visual metaphor and the additional visual metaphors are spatially adaptive arcs between the source and destination locations (Buxton, claim 14; Cox figs. 8, 13A-13C).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method and Cox’s arcs so the rendered visual metaphor and the additional visual metaphors are 
Regarding claim 8, the aforementioned combination teaches or suggests clustering at least a subset of the spatially adaptive arcs between the source and destination locations (Buxton, claim 14; Cox figs. 8, 13A-13C).  The teachings and suggestions of the references are combined for the same reason as explained for claim 7.
Regarding claims 10, 12, 15-17, 19, and 20 the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis, including a system comprising: one or more processors of a machine; and a machine-readable medium storing instructions that, when executed by the one or more processors, cause the machine to perform the aforementioned operations.  (Sundaresan ¶¶ 66-68)

Claims 4 and 13 are rejected as being unpatentable over Sundaresan in view of Buxton further in view of  Cox and US 20170351753 (Duncker). 
Sundaresan does not expressly disclose displaying a scatterplot on a map of locations described by the data and the additional data.
Duncker teaches or suggests displaying a scatterplot on a map of locations described by data and additional data (fig. 4, 440).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method, Buxton’s locations, Cox’s metaphors, and Duncker’s scatterplot to display a scatterplot on a map 

Claims 5 and 14 are rejected as being unpatentable over Sundaresan in view of Buxton further in view of  Cox and US 9286639 (Patzer).
Sundaresan does not expressly disclose displaying a bar chart having bars on a map at locations described by the data and the additional data.
Patzer teaches or suggests displaying a bar chart having bars on a map at locations described by data and additional data (7:2-10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method, Buxton’s locations, Cox’s metaphors, and Patzer’s bar chart to display a bar chart having bars on a map at locations described by the data and the additional data.  A reason to so would have been to display data in a format that is recognized as equivalent.

Claims 9 and 18 are rejected as being unpatentable over Sundaresan in view of Buxton further in view of  Cox and US 20100238176 (Guo).
Sundaresan does not expressly disclose animating the visual metaphor by changing opacity of at least one portion of the visual metaphor between the source location and the destination location such that the opacity of the at least one portion is different at a first time from the opacity of the at least one portion at a second time.
Guo teaches or suggests animating a visual metaphor by changing opacity of at least one portion of the visual metaphor such that the opacity of the at least one portion 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method, Buxton’s locations, Cox’s metaphors, and Guo’s animation to animate the visual metaphor by changing opacity of at least one portion of the visual metaphor between the source location and the destination location such that the opacity of the at least one portion is different at a first time from the opacity of the at least one portion at a second time.  A reason to do so would have been to draw a viewer’s attention to the metaphor.

Claim 21 is rejected as being unpatentable over Sundaresan in view of Buxton further in view of  Cox and US 20170221067 (Barquero).
Sundaresan does not expressly disclose the data describing the event is loaded in connection with loading streaming data describing a plurality of events; the streaming data describes, for each event of the plurality of events, a respective source location and a respective destination location; and the visual metaphor representing the event is rendered in connection with rendering visual metaphors representing the plurality of events.
Barquero teaches or suggests loading streaming data describing a plurality of events  (¶ 106).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Sundaresan’s method, Buxton’s locations, Cox’s metaphors, and Barquero’s streaming data so the data describing the 

Response to Arguments
The arguments have been fully considered.  They argue that “[d]isplaying a star topology with no association of buyers and sellers to ‘locations’ of transactions does not correspond to ‘rendering, on a display, a visual metaphor representing the event, the visual metaphor connecting the transaction's source and destination locations,’ . . . ."  (Resp. 12.)  Buxton has been added to the combination of references to suggest the association as aforementioned.

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. 
For example, US 20120089920 discloses a geospatial platform for building applications involving location and time.US 2012017367 discloses a continuous anomaly detection method and system based on multi-dimensional behavior modeling and heterogeneous information analysis.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448